DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Groups I, claims 1 – 15, in the reply filed on 18 October 2021 is acknowledged.  The traversal is on the ground(s) that (1) the examiner has not established a search burden and (2) Invention Groups I and II do not have any reason to be classified in the indicated classifications rather than the reverse.  This is not found persuasive because:
	With respect to (1), the method of claim 16 in Invention II installs a sterile channel pre-drape assembly.  However, said sterile channel pre-drape assembly in claim 16 of Invention II does not comprise any of the structures recited for comparable features in claim 1 or claim 13 of Invention I (i.e. the currently pending independent claims in Invention I), e.g. legs or sterile surfaces.  Accordingly, a search for claim 16 would not require searching the additional details of Invention I.  Furthermore, claim 16 in Invention II is a method of use claim defined by installation around features of surgical systems.  Furthermore, additional searching would be required beyond the scope of Invention I since such surgical systems do not form structures within the apparatuses and assemblies of Invention I.
	With respect to (2), A61B 46/10 (CPC) is a classification for surgical drapes adapted for instruments, and A61B 1/00135 (CPC) is a classification for instruments and accessories.  A61B 1/00135 does not apply to Invention I since the claims in Invention I are directed specifically to drapes rather than the instruments covered with the drapes whereas the claims in Invention II are directed methods specifically for draping instruments.  Furthermore, the examiner finds A61B 46/10 an inappropriate classification for method claims 16 – 19 since a draped instrument, or a method for draping an instrument, is not a surgical drape.
	The requirement is still deemed proper and is therefore made FINAL.
s 16 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 October 2021.

Claim Objections
Claim 13 is objected to because of the following informalities:
	Regarding claim 13, claim 13 recites “a sterile channel through which a sterile drape pocket can be passed without comprising sterility of the sterile drape pocket” (ll. 8 – 9 of the claim).  The examiner notes “comprising” likely should read as “compromising”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10, and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen (US 4,976,274 A) in view of Klun (US 2004/0241216 A1).
	Regarding claim 1, Hanssen discloses an apparatus comprising: a channel pre-drape assembly comprising a plurality of legs radiating from a common center region, each of the plurality of legs A and B: e.g. Fig. 1 – 22; Col. 1, l. 23, to Col. 5, l. 25).
	The examiner has annotated Hanssen’s Fig. 3 below as an example to demonstrate claimed features of one of the legs.  The common center region is also shown at the intersection of the legs.

    PNG
    media_image1.png
    317
    326
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (common center region)][AltContent: textbox (channel)][AltContent: connector][AltContent: connector][AltContent: textbox (outer surface)][AltContent: textbox (interior surface)]
From the above annotations of the highlighted leg, similar features will be readily understood for the other legs.  Furthermore, similar interpretations apply to Hanssen’s remaining Figures.
	Although Hanssen is not explicit as to the channel pre-drape assembly being a sterile channel pre-drape assembly such that the one or more interior surfaces are sterile interior surfaces wherein the interior surfaces comprise a sterile channel bounded by the outer surfaces of the pair of legs, these features would have been obvious in view of Klun.
	Klun discloses surgical drapes require sterilization prior to use (e.g. ¶ [0037]) and provides drape materials which exhibit a self-sterilizing feature advantageous for long term antimicrobial effects (e.g. ¶¶ [0002] – [0038]).

That is, if the interior surfaces were not sterile, the interior surfaces would be the point of first contact to introduce microbes into the patient.
	Accordingly, in order to at least prevent introduction of microbes into the patient at the beginning of the surgical operation, it would have been obvious to provide Hanssen’s interior surfaces with a sterile surface in order to meet the requirements of the art.  The fact Klun provides an exemplary means for self-sterilization would have provided one of ordinary skill in the art with at least one means to provide the sterility, and therefore a reasonable expectation of success.  The examiner observes providing sterile interior surfaces provides sterile channels, and thus a sterile channel pre-drape assembly.
	Regarding claim 3, in addition to the limitations of claim 1, Hanssen discloses each of one or more of the plurality of legs comprises a first end and a second end and is flared between the first end and the second end (e.g. Fig. 1, 3 – 11).  
	Regarding claim 4, although Hanssen is not explicit as to one or more legs of the plurality of legs being configured to be positioned in a channel between a pair of adjacent instrument manipulator assemblies with an outer surface of the one or more legs being adjacent one of the pair of adjacent instrument manipulator assemblies, the pair of adjacent instrument manipulator assemblies being included in a plurality of co-located instrument manipulator assemblies, the examiner observes the phrase “configured to” indicates the instrument manipulator assemblies are not structures of the apparatus.  Rather, claim 4 only requires the legs have a configuration suitable for such a purpose and need not be used in the manner claimed.  In other words, the “configured to” language is given weight to the extent that the prior art structure is capable of being used as claimed. The examiner further observes no structural limitations are provided for the instrument manipulator assemblies which would provide further context for the structure of the pre-drape assembly beyond a channel.  Moreover, claim 4 does not define any particular manner in which the legs are positioned in the channel.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Comparing Hanssen’s Fig. 3 to Fig. 4A and 4B of the instant specification, the respective legs of Hanssen’s Fig. 3 are comparable in shape to Fig. 4A and 4B of the instant specification.  Considering the size of Hanssen’s drape is at least sufficient to cover patient (e.g. Fig. 2; Col. 1, ll. 29 – 44; Col. 2, ll. 27 – 43), the examiner observes one or more of Hanssen’s legs have a structure capable of being positioned in a channel between a pair of adjacent instrument manipulator assemblies with an outer surface of the one or more legs being adjacent one of the pair of adjacent instrument manipulator assemblies, the pair of adjacent instrument manipulator assemblies being included in a plurality of co-located instrument manipulator assemblies.
	"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  MPEP § 2112.01, I.  
	Regarding claim 10, although Hanssen is not explicit as to a leg of the plurality of legs being configured to be positioned in a channel between a pair of adjacent co-located medical devices with one of the one or more outer surfaces of the leg being adjacent one of the pair of adjacent co-located medical devices, the examiner observes the phrase “configured to” indicates the co-located medical devices are not structures of the apparatus.  Rather, claim 10 only requires the legs have a configuration suitable for such a purpose and need not be used in the manner claimed.  The examiner further observes no structural limitations are provided for the co-located medical devices which would provide further context for the structure of the pre-drape assembly beyond a channel.  Moreover, claim 10 does not define any particular manner in which the legs are positioned in the channel.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Comparing Hanssen’s Fig. 3 to Fig. 4A and 4B of the instant specification, the respective legs of Hanssen’s Fig. 3 are comparable in shape to Fig. 4A and 4B of the 
	"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  MPEP § 2112.01, I.  
	Regarding claim 13, Hanssen discloses an assembly comprising: a structure configured to be mounted in one or more channels formed by spacings between adjacent medical devices in a plurality of co-located medical devices, the structure having a plurality of legs, each leg of the plurality of legs being configured to be inserted in one of the one or more channels, each leg of the plurality of legs having one or more exterior surfaces and one or more interior surfaces, wherein the one or more interior surfaces of one or more legs of the plurality of legs create a sterile channel through which a sterile drape pocket can be passed without comprising (sic, read as “compromising”) sterility of the sterile drape pocket.  
	Hanssen discloses an assembly comprising: a structure having a plurality of legs, each of the plurality of legs comprising one or more exterior surfaces and one or more interior surfaces, wherein the one or more interior surfaces of one or more legs of the plurality of legs comprises a channel (“limbs”, “legs” A and B: e.g. Fig. 1 – 22; Col. 1, l. 23, to Col. 5, l. 25).
	The examiner has annotated Hanssen’s Fig. 3 below as an example to demonstrate claimed features of one of the legs.

    PNG
    media_image1.png
    317
    326
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (channel)][AltContent: connector][AltContent: connector][AltContent: textbox (exterior surface)][AltContent: textbox (interior surface)]
From the above annotations of the highlighted leg, similar features will be readily understood for the other legs.  Furthermore, similar interpretations apply to Hanssen’s remaining Figures.
	Although Hanssen is not explicit as to the structure being configured to be mounted in one or more channels formed by spacings between adjacent medical devices in a plurality of co-located medical devices such that each leg of the plurality of legs is configured to be inserted in one or more channels, the examiner observes the phrase “configured to” indicates the channels formed by spacings between adjacent medical devices are not structures of the assembly.  Rather, claim 13 only requires the structure have the legs have a configuration suitable for such a purpose and need not be used in the manner claimed.  The examiner further observes no structural limitations are provided for the co-located medical devices which would provide further context for the structure of the pre-drape assembly beyond a channel.  Moreover, claim 13 does not define any particular manner in which the legs are positioned in the channel.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 
	"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  MPEP § 2112.01, I.  
	Although Hanssen is not explicit as to one or more interior surfaces of the one or more legs creating a sterile channel through which a sterile drape pocket can be passed without compromising sterility of the sterile drape pocket, these features would have been obvious in view of Klun.
	Klun discloses surgical drapes require sterilization prior to use (e.g. ¶ [0037]) and provides drape materials which exhibit a self-sterilizing feature advantageous for long term antimicrobial effects (e.g. ¶¶ [0002] – [0038]).
	Hanssen’s interior surfaces are the side of the pre-drape assembly facing a patient while the drape is used during surgical operations, or at least would have been understood to face the patient at the beginning of the surgical operation as the patient is covered (e.g. Fig. 2; Col. 2, l. 27, to Col. 3, l. 12).  
That is, if the interior surfaces were not sterile, the interior surfaces would be the point of first contact to introduce microbes into the patient.
	Accordingly, in order to at least prevent introduction of microbes into the patient at the beginning of the surgical operation, it would have been obvious to provide Hanssen’s interior surfaces with a sterile surface in order to meet the requirements of the art.  The fact Klun provides an exemplary means for self-sterilization would have provided one of ordinary skill in the art with at least one means to provide the sterility, and therefore a reasonable expectation of success.  The examiner observes providing sterile 
	Regarding claim 14, in addition to the limitations of claim 13, as discussed in the 35 U.S.C. 103 rejection of claim 13, the plurality of co-located medical devices do not form a structure within the assembly.  Following similar reasoning as discussed above in the 35 U.S.C. 103 rejection of claim 13 for the “configured to” language, Hanssen’s structure has a configuration suitable for being positioned in a channel between a pair of adjacent co-located medical devices with one of the one or more outer surfaces of the leg being adjacent one of the pair of adjacent co-located medical devices, wherein the co-located medical devices comprising a plurality of surgical instrument manipulator assemblies.
	Regarding claim 15, in addition to the limitations of claim 13, Hanssen discloses each of one or more of the plurality of legs comprises a first end and a second end and is flared between the first end and the second end (e.g. Fig. 1, 3 – 11).  
	Claims 2 and 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen and Klun as applied to claim 1 above, and further in view of Devengenzo (WO 2015/142824 A1).
	Regarding claim 2, although Hanssen and Klun are not specific as to the sterile channel pre-drape assembly further comprising an attachment element affixed to the sterile channel pre-drape assembly, wherein the attachment element is configured to attach the sterile channel pre-drape assembly to a portion of a surgical system, this feature would have been obvious in view of Devengenzo.
	Devengenzo discloses attachment elements for surgical drapes in order to allow for easy and guaranteed installation thereof to a portion of a surgical system, which helps to maintain a sterile field (“attachment device feature” for connection to a “patient side cart” of a “teleoperated surgical system”: e.g. Fig. 2; ¶¶ [006] – [097]).  As discussed in the 35 U.S.C. 103 rejection of claim 1, Klun states sterility is a required feature of surgical drapes.
	As a surgical system, Hanssen discloses the channel pre-drape assembly may cover an anesthetist’s arch or stand or other peripheral equipment (e.g. Fig. 2; Col. 1, ll. 29 – 44, 62 – 64; Col. 2, ll. 20 – 43), i.e. a portion of a surgical system.
	Accordingly, it would have been obvious to modify the sterile channel pre-drape assembly Hanssen and Klun disclose to further comprise an attachment element affixed thereto, wherein the 
	Regarding claim 5, although Hanssen and Klun are not specific as to the sterile channel pre-drape assembly further comprising an attachment element affixed to the sterile channel pre-drape assembly, wherein the attachment element is configured to attach the sterile channel pre-drape assembly to a main manipulator assembly, the main manipulator assembly being coupled to a plurality of co-located instrument manipulator assemblies, this feature would have been obvious in view of Devengenzo.
	Devengenzo discloses attachment elements for surgical drapes in order to allow for easy and guaranteed installation thereof to, e.g., a main manipulator assembly, the main manipulator assembly being coupled to a plurality of co-located instrument manipulator assemblies (“attachment device feature” for connection to a “patient side cart” comprising “arms” which manipulate “instruments”: e.g. Fig. 2; ¶¶ [006] – [097]).  As discussed in the 35 U.S.C. 103 rejection of claim 1, Klun states sterility is a required feature of surgical drapes.
	As a surgical system, Hanssen discloses the channel pre-drape assembly may cover an anesthetist’s arch or stand or other peripheral equipment (e.g. Fig. 2; Col. 1, ll. 29 – 44, 62 – 64; Col. 2, ll. 20 – 43).  The fact Hanssen allows for other peripheral equipment to be covered would have suggested to one of ordinary skill in the art that modification can be made as necessary to the pre-drape assembly in order to accommodate such peripheral equipment.
	Accordingly, it would have been obvious to modify the sterile channel pre-drape assembly Hanssen and Klun disclose to further comprise an attachment element affixed to the sterile channel pre-drape assembly, wherein the attachment element is configured to attach the sterile channel pre-drape assembly to a main manipulator assembly, the main manipulator assembly being coupled to a plurality of co-located instrument manipulator assemblies as Devengenzo suggests, the motivation being to provide a means to maintain the sterile field of a surgical operation around a main manipulator assembly.
	However, more broadly, the examiner observes the phrase “configured to” indicates the main manipulator assembly is not part of the apparatus.  Rather, claim 5 only requires the attachment element have a configuration suitable for such a purpose and need not be used in the manner claimed.  The 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Therefore, the fact that Devengenzo discloses attachment elements suitable for the purpose of attaching to a main manipulator assembly necessarily implies the configuration therefor even if used for another purpose.
	"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  MPEP § 2112.01, I.  
	Regarding claim 6, in addition to the limitations of claim 5, Devengenzo discloses drapes comprising a sterile instrument manipulator sleeve having a proximal end and a distal end, the proximal end including one or more attachment elements configured to attach the sterile instrument manipulator sleeve to the main manipulator assembly, the sterile instrument manipulator sleeve being configured to individually drape one or more of a plurality of co-located instrument manipulator assemblies (“surgical drape” 330 for “arm” 310: e.g. Fig. 1 – 3; ¶¶ [053], [054], [056] – [063], [067], [073], [076]).  
	As discussed in the 35 U.S.C. 103 rejection of claim 5, Hanssen discloses the channel pre-drape assembly may cover an anesthetist’s arch or stand or other peripheral equipment (e.g. Fig. 2; Col. 1, ll. 29 – 44, 62 – 64; Col. 2, ll. 20 – 43).  The fact Hanssen allows for other peripheral equipment to be covered would have suggested to one of ordinary skill in the art that modification can be made as necessary to the pre-drape assembly in order to accommodate such peripheral equipment.  Per Klun’s description of drapes requiring sterility as discussed in the 35 U.S.C. 103 rejection of claim 1, there is a suggestion in the prior art to provide sterility to over surgical equipment.

	Regarding claim 7, in addition to the limitations of claim 6, Devengenzo discloses the sterile instrument manipulator sleeve further comprises an instrument sterile adapter attached to the distal end of the sterile instrument manipulator sleeve (e.g. ¶¶ [055], [069], [092]).  
	Regarding claim 8, in addition to the limitations of claim 6, Devengenzo discloses the sterile instrument manipulator sleeve further comprises a flexible membrane mechanical interface attached to the distal end of the sterile instrument manipulator sleeve (e.g. ¶¶ [0050], [055], [091]).  
	Regarding claim 9, although Hanssen is not explicit as to the apparatus comprising a sterile manipulator arm assembly drape having a proximal end portion, a distal end portion, and one or more attachment elements mounted on the proximal end portion of the sterile manipulator arm assembly drape, the attachment elements being configured to attach the proximal end portion of the sterile manipulator arm assembly drape to a proximal end of a manipulator arm assembly, the manipulator arm assembly having a distal end attached to a main manipulator assembly, this feature would have been obvious in view of Devengenzo.  
	Devengenzo discloses surgical drapes comprising a sterile manipulator arm assembly drape having a proximal end portion, a distal end portion, and one or more attachment elements mounted on the proximal end portion of the sterile manipulator arm assembly drape, the attachment elements being configured to attach the proximal end portion of the sterile manipulator arm assembly drape to a proximal end of a manipulator arm assembly, the manipulator arm assembly having a distal end attached to a main manipulator assembly (“surgical drape” 330 for “arm” 310: e.g. Fig. 1 – 3; ¶¶ [053], [054], [056] – [063], [067], [073], [076]).
	As a surgical system, Hanssen discloses the channel pre-drape assembly may cover an anesthetist’s arch or stand or other peripheral equipment (e.g. Fig. 2; Col. 1, ll. 29 – 44, 62 – 64; Col. 2, ll. 
	Accordingly, it would have been obvious to modify the sterile channel pre-drape assembly Hanssen and Klun disclose to further comprise a sterile manipulator arm assembly drape having a proximal end portion, a distal end portion, and one or more attachment elements mounted on the proximal end portion of the sterile manipulator arm assembly drape, the attachment elements being configured to attach the proximal end portion of the sterile manipulator arm assembly drape to a proximal end of a manipulator arm assembly, the manipulator arm assembly having a distal end attached to a main manipulator assembly as Devengenzo suggests, the motivation being to provide a means to maintain the sterile field of a surgical operation around a sterile manipulator arm assembly.
	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanssen and Klun as applied to claim 10 above, and further in view of Devengenzo.
	Regarding claim 11, although Hanssen and Klun are not specific as to the sterile channel pre-drape assembly further comprising an attachment element affixed to the sterile channel pre-drape assembly, wherein the attachment element is configured to attach the sterile channel pre-drape assembly to a portion of a surgical system, this feature would have been obvious in view of Devengenzo.
	Devengenzo discloses attachment elements for surgical drapes in order to allow for easy and guaranteed installation thereof to a portion of a surgical system, which helps to maintain a sterile field (“attachment device feature” for connection to a “patient side cart” of a “teleoperated surgical system”: e.g. Fig. 2; ¶¶ [006] – [097]).  As discussed in the 35 U.S.C. 103 rejection of claim 1, Klun states sterility is a required feature of surgical drapes.
	As a surgical system, Hanssen discloses the channel pre-drape assembly may cover an anesthetist’s arch or stand or other peripheral equipment (e.g. Fig. 2; Col. 1, ll. 29 – 44, 62 – 64; Col. 2, ll. 20 – 43), i.e. a portion of a surgical system.
	Accordingly, it would have been obvious to modify the sterile channel pre-drape assembly Hanssen and Klun disclose to further comprise an attachment element affixed thereto, wherein the attachment element is configured to attach the sterile channel pre-drape assembly to a portion of a 
	Regarding claim 12, although Hanssen and Klun are not specific as to a sterile medical device sleeve having a proximal end and a distal end, the proximal end including one or more attachment elements configured to affix the sterile medical device sleeve to a portion of a surgical system, the sterile medical device sleeve being configured to individually drape one of the pair of adjacent co-located medical devices, this feature would have been obvious in view of Devengenzo.  
	Devengenzo discloses drapes comprising a sterile medical device sleeve having a proximal end and a distal end, the proximal end including one or more attachment elements configured to affix the sterile medical device sleeve to a portion of a surgical system, the sterile medical device sleeve being configured to individually drape one or more of the pair of co-located medical devices (“surgical drape” 330 for “arm” 310: e.g. Fig. 1 – 3; ¶¶ [053], [054], [056] – [063], [067], [073], [076]).  
	As discussed in the 35 U.S.C. 103 rejection of claim 5, Hanssen discloses the channel pre-drape assembly may cover an anesthetist’s arch or stand or other peripheral equipment (e.g. Fig. 2; Col. 1, ll. 29 – 44, 62 – 64; Col. 2, ll. 20 – 43).  The fact Hanssen allows for other peripheral equipment to be covered would have suggested to one of ordinary skill in the art that modification can be made as necessary to the pre-drape assembly in order to accommodate such peripheral equipment.  Per Klun’s description of drapes requiring sterility as discussed in the 35 U.S.C. 103 rejection of claim 1, there is a suggestion in the prior art to provide sterility to over surgical equipment.
	Therefore, it would have been obvious to modify the apparatus Hanssen, Klun, and Devengenzo suggest to further comprise a sterile medical device sleeve having a proximal end and a distal end, the proximal end including one or more attachment elements configured to affix the sterile medical device sleeve to a portion of a surgical system, the sterile medical device sleeve being configured to individually drape one of the pair of adjacent co-located medical devices, the motivation being to expand the sterile field during a surgical operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783